Citation Nr: 1017840	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  96-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peptic ulcer disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1954.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The Veteran's 
case was remanded in October 1998 and December 2000.  In an 
October 2003 decision, the Board denied service connection 
for peptic ulcer disease.  Thereafter, the Veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2006, the Court set aside the 
October 2003 Board decision and remanded the case for 
readjudication in order for the Board to consider whether a 
VA examination and opinion were necessary.  As such, the 
Veteran's case was again remanded in June 2007 and May 2008.  
Additionally, the Board obtained an opinion from the Veterans 
Health Administration (VHA) in January 2010.  As such, Board 
finds that there has been substantial compliance with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Moreover, as the Board herein grants 
service connection for peptic ulcer disease, there is no 
prejudice to the Veteran as a result of VA failing to comply 
with prior remand orders.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, peptic ulcer 
disease is etiologically related to his military service. 


CONCLUSION OF LAW

Peptic ulcer disease was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
peptic ulcer disease herein constitutes a complete grant of 
the benefit sought on appeal, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 and 
the implementing regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including peptic ulcers, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran served on active duty from October 1952 to August 
1954.  His August 1954 separation examination revealed that 
his abdomen and viscera were normal upon clinical evaluation.  
No complaints were noted.  The Veteran alleges that he began 
experiencing gastrointestinal symptoms in 1955, less than a 
year after his service discharge.  

In support of the Veteran's contentions, numerous lay 
statements were submitted on his behalf.  Specifically, in an 
August 1995 statement, E.V., the spouse of a man for whom he 
used to work, indicated that the Veteran was hospitalized at 
the VA in 1955 with stomach problems.  Following his 
hospitalization, E.V. stated that she would cook lunch for 
him because he had stomach ulcers, which he suffered with on 
and off since that time.  Additionally, October 1998 
statements from the Veteran's friends reflect that he started 
having stomach problems in 1955 and went to the VA Hospital 
in Memphis.  An October 1998 statement from the Veteran's 
spouse reveals that, following his service discharge in 
August 1954, he had problems with his stomach and, at times, 
could not wear a belt around his waist.  She also indicated 
that E.V. would cook lunch for the Veteran and, in 1955, he 
was hospitalized for his ulcers.

Pertinent to the medical evidence of record, VA was informed 
that there were no records located in the retired files from 
the Memphis VA Hospital dated in 1955.  However, July 1963 
records from such facility reflect that the Veteran was 
hospitalized for approximately three weeks.  At the time of 
admission, he reported that he was in excellent health until 
four months previously when he noted soreness in the region 
of the umbilicus.  During the prior four months, he 
experienced pain, progressive anorexia, and weight loss of 18 
pounds.  Upon admission, the tentative diagnosis was peptic 
ulcer.  A July 2, 1963, esophagram and upper gastrointestinal 
(GI) series showed an impression of small diverticulum, lower 
esophagus, or ulcer of lower esophagus.  A July 6, 1963, 
esophagram and upper GI series revealed no abnormality of the 
esophagus, stomach, or duodenum.  Upon discharge, it was 
noted that the Veteran was treated for observation for 
possible upper gastrointestinal disease, but such was not 
found.

Additional treatment records contained in the claims file 
reflect that, in 1990, the Veteran was treated for esophageal 
diverticulosis and, in 1994, he complained that his ulcers 
hurt off and on.  In March 1995, it was noted that the 
Veteran had a gastric ulcer, reflux esophagitis, and 
diverticulosis coli.  In April 1995 and May 1995, the Veteran 
was treated for cancer of the stomach.  An August 1995 VA 
examination reflects that the Veteran reported treatment for 
stomach ulcers beginning in 1955.  The examiner diagnosed 
peptic ulcer disease with surgical resection in April 1995 
involving removal of the large intestine and majority of the 
stomach.  Additional records dated in 1998 and 2002 reflect 
continued treatment for stomach complaints and peptic ulcer 
disease.

In order to resolve the issue of whether the Veteran's 
current peptic ulcer disease is related to his military 
service or was manifested within the year following his 
service discharge, a VA examination and opinion were obtained 
in April 2009.  The April 2009 VA examiner diagnosed the 
Veteran with peptic ulcer disease.  He noted that a review of 
the record revealed that the Veteran began experiencing 
symptoms as early as 1963; however, according to the Veteran, 
his symptoms started in 1955.  The examiner did not offer an 
opinion regarding the etiology of the Veteran's peptic ulcer 
disease.

As the April 2009 VA examiner failed to offer an opinion, the 
Board referred the case to the VHA for a complete review of 
the record and an opinion regarding the etiology of the 
Veteran's peptic ulcer disease from a physician who 
specializes in gastroenterology and hepatology.

In January 2010, the VA gastroenterologist, after a 
discussion of the above noted evidence and a medical overview 
of peptic ulcer disease, indicated that the symptoms 
described by the Veteran, as well as his family and friends, 
(i.e., bland food, exacerbation with spicy food, nausea, 
exacerbation by stress, etc.) were more suggestive of 
gallbladder problems or non ulcer dyspepsia in general, but 
such were very nonspecific symptoms and could also be seen 
with acid peptic disease.  The VA gastroenterologist further 
stated that it was impossible to determine whether the 
Veteran had peptic ulcer disease in 1955 or not.  He 
indicated that the symptoms described by the Veteran's family 
and friends can be consistent with peptic ulcer disease and 
the completely normal upper GI series in 1963 did not exclude 
the presence of helicobacter pylori infection with 
intermittent symptoms.  The VA gastroenterologist further 
stated that the Veteran's symptoms may be related to acid 
peptic disease according to the symptoms described by him and 
his family.  He concluded that it was impossible to determine 
at this point a relationship, but it might be as likely as 
not related to his service, if the Veteran's, his family's, 
and his friends' descriptions are allowed to be looked at.  

The Board first observes that the January 2010 VA 
gastroenterologist indicated that it was impossible to 
determine whether the Veteran had peptic ulcer disease in 
1955, i.e., within one year of his service discharge.  As 
such, presumptive service connection is not warranted for 
peptic ulcer disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

However, relevant to the lay statements of record, the Board 
finds such to be competent and credible testimony regarding 
the continuity of the Veteran's peptic ulcer symptomatology 
from the time of his service discharge to the present.  In 
this regard, the Court has held that laypersons are competent 
to testify as to factual matters of which they have first-
hand knowledge, such as the Veteran's complaints of stomach 
problems, the need to cook a special lunch for him, and the 
fact that he could not wear a belt.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  

Therefore, despite the fact that the January 2010 VHA opinion 
is couched in speculative terms, the Board resolves all 
reasonable doubt in favor of the Veteran and concludes that 
peptic ulcer disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for peptic ulcer disease is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


